Citation Nr: 0416368	
Decision Date: 06/23/04    Archive Date: 06/30/04

DOCKET NO.  03-14 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for atherosclerotic heart 
disease, including myocardial infarction and sinus 
bradycardia, claimed as secondary to service-connected 
diabetes mellitus Type II.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel





INTRODUCTION

The veteran served on active duty from May 1948 to November 
1972. 

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  The veteran's claim is now within the jurisdiction of 
the Waco RO.


FINDING OF FACT

The veteran has a heart disorder that is causally related to 
a service-connected disability.


CONCLUSION OF LAW

The veteran's heart disorder is proximately the result of a 
service-connected disability.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

An assessment of the Veterans Claims Assistance Act, 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003), for this appeal is not required as the 
veteran's claim of service connection is being granted.

I.  Facts

The veteran's diabetes mellitus is service-connected on a 
presumptive basis, and he contends that his heart disease is 
secondary to the diabetes mellitus.  In 1995, at the Wilford 
Hall Medical Center, upon being diagnosed as having 
symptomatic bradycardia, the veteran had a pacemaker 
inserted.  January 1996 medical records indicate that Dr. 
Haynes, a private physician, found a small amount of 
atherosclerotic calcification within the aorta.

In August 1998, the veteran sought treatment for chest pains 
at a hospital in New Mexico.  There, the veteran told the 
private physician, Dr. Decker, that he had his own 
glucometer, and had been checking blood sugars under the 
guidance of his physician in Texas over the previous seven 
years.  He had not been on insulin, and blood sugar testing 
at home had been between the 90 to 120 ranges, and at the 
hospital between the 150 to 169 ranges.  Dr. Decker's 
impression indicated non-insulin dependent diabetes mellitus.  
Additionally, the veteran had a positive CK and his ECG was 
read as either an old inferior myocardial infarction or a new 
myocardial infarction given the ST elevation.

In a May 2000 lay statement, the veteran asserted, "I was 
told by Dr. Haynes I am now Type 2 Diabetes."  An April 2001 
VA examination reported that the veteran's maturity onset 
diabetes was diagnosed in 1999, and that the veteran had 
hypertensive cardiovascular disease.  

A November 2001 letter from Dr. Haynes stated that the 
veteran had a long history of diabetes mellitus, which in all 
reasonable probability led to his coronary artery occlusion 
and myocardial infarction.  

A June 2002 VA examination referred only to the April 2001 VA 
examination, and adopted its assertion that the veteran had 
been diagnosed in 1999 with Type II diabetes.  As a result, 
the VA examiner concluded that the veteran's cardiac disease 
(commencing in 1995) preceded the diagnosis of diabetes 
mellitus by at least four years and therefore the heart 
disease was not secondary to the diabetes mellitus.  The 
examiner did not reference Dr. Haynes's etiology letter.  
Also, the examiner confirmed the diagnosis of atherosclerotic 
disease.

Finally, an October 2002 letter from Dr. Simonak, a private 
physician, stated that the veteran had a long history of 
diabetes mellitus that contributed to his coronary artery 
occlusion and myocardial infarction.

II.  Laws and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Additionally, a disability that is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310 (2003).  The United States 
Court of Appeals for Veterans Claims has held that when a 
veteran's non-service connected disability is aggravated or 
permanently increased in severity due to or as a result of a 
service-connected disease or injury, that disability shall 
also be service connected with compensation paid, however, 
only to the extent of the aggravation.  See Allen v. Brown, 
7 Vet. App. 439, 446 (1995).

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, VA shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) 
(West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990) (a claimant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail).

III.  Analysis

The evidence of record indicates that Dr. Haynes had been 
treating the veteran since at least the mid-1990's, which 
makes his opinion (1) that the veteran had a long history of 
diabetes mellitus and (2) that in all reasonable probability 
the diabetes led to his coronary artery disease, probative.  
This evidence, in conjunction with the report from the New 
Mexico hospital, illustrates that the veteran had diabetes 
mellitus prior to the diagnoses concerning his heart.  
Additionally, Dr. Haynes's letter and Dr. Simonak's letters 
both express a sufficient etiological opinion connecting the 
heart disorder as secondary to the service-connected 
diabetes.  

The June 2002 VA examination, which concluded that the 
veteran's diabetes mellitus occurred after the manifestation 
of the heart disorder, did not address this probative 
evidence.  Its conclusion that the veteran did not develop 
diabetes mellitus until 1999 is problematic based on the 
preceding information from Dr. Haynes and the veteran.

It is important to note that the private physician's opinion, 
that is Dr. Haynes, is not given greater weight simply 
because he was the veteran's treating physician.  See 
Guerrieri v. Brown, 4 Vet. App. 467 (1993) (declining to 
adopt a rule that gives the opinions of treating physicians 
greater weight in evaluating claims made by veterans).  
Rather, Dr. Haynes's opinion, the veteran's lay statements, 
and Dr. Simonak's corroborative opinion considered together, 
and that the June 2002 VA examination did not assess all the 
evidence of record, establishes the veteran's contention 
concerning secondary service connection.  See 38 U.S.C.A. 
§ 7104(a) (the Board is required to base its decision on the 
entire record in the proceeding); Owens v. Brown, 7 Vet. App. 
429, 433 (1995) (the Board assesses the probative value of 
proffered evidence of the record in its whole).  Thus, the 
preponderance of the evidence supports the claim of service 
connection.


ORDER

Entitlement to secondary service connection for 
atherosclerotic heart disease, including myocardial 
infarction and sinus bradycardia, is granted.



	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



